Citation Nr: 0909614	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for status-post strain 
of the right ankle with fifth metatarsal fracture, evaluated 
as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1994 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2009.  A transcript of the 
hearing is of record.  At the hearing, the Veteran submitted 
new evidence in the form of a medical records related to his 
low back, which relates to the appeal.  The Veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  


FINDINGS OF FACT

1.  The Veteran's right ankle disability has resulted in 
disability that equates to marked limitation of motion. 

2.  By an August 2002 decision, the RO denied the Veteran's 
petition to reopen a previously denied claim of service 
connection for a low back disorder.

3.  The evidence related to the Veteran's low back disorder 
that was received since the August 2002 rating decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for status-post 
strain of the right ankle with fifth metatarsal fracture have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2008).

2.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a low back 
disorder.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, before the AOJ's initial adjudication of the claims, 
and again in March 2008.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically the requirement that new and material evidence 
be received in order to reopen his previously denied claim, 
and provided the definition of new and material evidence.  
The Veteran was also apprised of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores, supra, at 47 , the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  

While the notifications did not specifically include notice 
to the Veteran that, to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating the effect that worsening of his 
condition has on his daily life, the Board notes that the 
Veteran was apprised of this in correspondence dated in May 
2008.  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's increased 
rating claim, the claim was properly re-adjudicated in May 
2008, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA and private medical records, and secured examinations in 
furtherance of his increased rating claim.  VA has no duty to 
inform or assist that was unmet.

Increased Rating

A VA medical record dated in March 2003 shows that the 
Veteran reported pain and a clicking sound with certain 
movements.  He reported that pain usually occurred after he 
exercised.  

A VA medical record dated in April 2003 reveals that the 
Veteran had a little instability in his ankle.  He reported 
using a brace and pain medication as needed.

The Veteran was afforded a VA examination in February 2004.  
The Veteran reported that he experienced recurrent discomfort 
if he participated in running, jogging, and prolonged 
walking.  He did not know if the discomfort was associated 
with swelling.  His passive range of motion was 20 degrees of 
dorsiflexion; and 45 degrees of plantar flexion.  His active 
range of motion was 10 degrees of dorsiflexion; and 45 
degrees of plantar flexion.  He complained of pain with 
repetitive dorsiflexion and plantar flexion.  He declined to 
push up after three or four episodes on the ball of his right 
foot secondary to fatigability.  The Veteran was diagnosed 
with right ankle sprain with functional impairment affecting 
his ability to run, jump, and engage in prolonged walking.  

A letter from the Veteran's VA physician dated in May 2004 
shows that the Veteran's ankle affected his functional 
status.  The Veteran could no longer run distances, stand for 
long periods, or lift weights.  

The Veteran was afforded a second VA examination in August 
2004.  He reported his fifth metatarsal fracture in May 2004.  
The Veteran used crutches to ambulate, and was able to heel 
walk on his removable Cam walker.  He complained of some 
localized tenderness.  Physical examination of his foot 
showed normal bony alignment, no swelling, erythema, or other 
abnormality.  He had mild tenderness over the base of the 
fifth metatarsal.  His range of motion was 20 degrees of 
dorsiflexion; 45 degrees of plantar flexion; 20 degrees of 
inversion; and 15 degrees of eversion.  He had mild 
tenderness, but no swelling over the base of the fifth.  He 
was neurovascularly intact with normal motor and sensory 
exam.  The Veteran was opined to have mild functional 
impairment.  His range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

A VA medical record dated in January 2006 shows that the 
Veteran reported intermittent flares.  He had full range of 
motion.  There was no swelling or edema.  He had pain to 
palpation below the medial malleolus and pain along dorsum of 
foot.

The Veteran was afforded a third VA examination in March 
2007.  He reported pain in the lateral foot and into the 
distal leg, which was a sharp, constant pain that he treated 
with pain killers.  He also wore a hard Velcro ankle brace 
for lateral and medial support.  He was able to do long walks 
and attempted to continue exercising, but was not able to 
run.  He reported fairly constant pain, and no significant 
flare-ups, as he wore the brace and moderated his high-impact 
activities.  Examination revealed a normal-appearing ankle 
mortise with no erythema or swelling noted.  There was 
tenderness over the sinus tarsi area and over the proximal 
fifth metatarsal.  Toe alignment was normal, and no callus 
was appreciated over the fifth metatarsal.  The arch and os 
calcis attachment were normal, and there were no calluses or 
indication of abnormal weightbearing.  No subtalar crepitus 
or motion was noted on stress testing.  Range of motion was 
dorsiflexion of 20 degrees; and 30 degrees of plantar 
flexion.  He was unwilling to do a heel-and-toe walk due to 
pain in the lateral aspect of the foot.  His motion was 
mildly impaired due to chronic pain in his foot, with no 
additional limitation due to weakness, fatigue, lack of 
endurance, or incoordination on repeat testing.  The ankle 
was stable to anterior and posterior drawer and inversion and 
eversion stress testing, but there was some discomfort.  
There was no occupational or daily activity limitation at 
that time.  

The Veteran testified at his hearing in January 2009 that he 
had constant, chronic and recurring pain, rated as nine on a 
scale of one to ten (9/10).  He testified that he had 
limitation of motion, and that his ankle would swell if he 
ran or took long walks.  He also testified that he could not 
engage in prolonged walking or standing because of his ankle.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
explained, the evidence shows that a staged rating is not 
warranted at any time during this appeal.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disability.  

The Veteran's right ankle limitation of motion has been 
evaluated utilizing the rating criteria found at Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent rating 
is for moderate limitation of motion, and a 20 percent rating 
is for marked limitation of motion.  Normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  38 C.F.R. § 4.71 (Plate II) 
(2008).

Here, the evidence shows that in February 2004, the Veteran's 
active dorsiflexion was limited to 10 degrees.  Subsequent VA 
examinations showed normal dorsiflexion to 20 degrees.  His 
March 2007 examination showed plantar flexion limited to 30 
degrees.  At his February 2004 examination, the Veteran 
complained of pain with repetitive dorsiflexion and plantar 
flexion.  He was also limited in his ability to push up after 
three or four episodes on the ball of his foot due to 
fatigability.  He was diagnosed with functional impairment 
affecting his ability to run, jump, and prolonged walking.  
At his March 2007 VA examination, the Veteran wore a brace 
and reported constant pain and moderation of high-impact 
activities.  He was unwilling to do a heel-and-toe walk due 
to pain in the lateral aspect of the foot, and his motion was 
mildly impaired due to chronic pain in his foot.  He 
testified credibly at his hearing about constant pain, and 
about not being able to stand or walk for a prolonged period 
because of his ankle.  

Based on the Veteran's testimony and VA examinations, with 
consideration of additional functional loss due to pain, and 
his need to wear a brace and limit his activities, and when 
resolving reasonable doubt in favor of the Veteran, his right 
ankle disability may be viewed as having approximated 
"marked" limitation of motion.  See 38 C.F.R. §§ 3.102, 
4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271; DeLuca, 
supra.  Thus, an increased rating of 20 percent is warranted.  
The Board also finds that a higher rating of 30 percent under 
Diagnostic Code 5270 is not warranted at any time during this 
appeal as the evidence does not show that the Veteran has 
ever been diagnosed with ankylosis of the right ankle.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the right ankle 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's right ankle 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
experienced by the Veteran are specifically contemplated by 
the criteria discussed above.  38 C.F.R. § 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

New and Material Evidence

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Veteran was denied service connection for a low back 
disorder in a rating decision dated in February 2000.  The 
Veteran's petition to reopen his claim of service connection 
for a low back disorder was denied in a rating decision dated 
in August 2002.  The petition was denied because the new 
evidence presented by the Veteran did not show any diagnosis 
of a chronic low back disability that was related to the 
Veteran's back condition treated in service.  The veteran 
applied to have his claim reopened in correspondence received 
in January 2004.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the prior 
denial of the petition to reopen consisted of the Veteran's 
service treatment records (STRs) through the end of his 
period of active duty ending in December 1998, VA treatment 
records that showed complaints of low back pain, and a VA 
examination in April 1999 that showed that the Veteran was 
diagnosed with low back pain.  None of the records indicated 
that the Veteran was diagnosed with a chronic low back 
disability related to the Veteran's back condition treated in 
service.

The relevant evidence received since the 2002 denial to 
reopen consists of VA treatment records dated from April 2002 
to February 2007, and private medical records dated in 
November 2008.  The evidence also includes the veteran's 
testimony.  The VA treatment records show continued 
complaints of low back pain, but no diagnosis of a chronic 
low back disability.  An MRI dated in November 2008 shows 
that the Veteran had no acute disease in his lumbar spine.  
His testimony regarding back pain does not vary from his 
evidentiary assertions made in his prior claims for service 
connection for a low back disorder. 

Having reviewed all of the evidence received since the August 
2002 denial to reopen the claim of service connection for a 
low back disorder, the Board finds that there is new evidence 
that was not previously of record, but that none of it tends 
to prove the Veteran's claim in a way different from the 
evidence previously of record.  Thus, the new evidence is not 
new and material because it is cumulative of evidence 
previously of record.  

The Board acknowledges the Veteran's contention that he has a 
low back disorder that is related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the diagnosis and etiology of this disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the Veteran's own lay assertions as to 
the diagnosis and etiology of his low back disorder have no 
probative value, and therefore are not new and material 
evidence.  


ORDER

Entitlement to a 20 percent rating for status-post sprain of 
the right ankle with fifth metatarsal fracture is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a low back 
disorder, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


